PER CURIAM.
Judgment and order reversed, and new trial ordered, with costs to appellant to abide event. Held, that the 7,000 cans delivered to defendant by plaintiff between March 2 and June 21, 1899, were so delivered to and received by defendant under an agreement that defendant should pay plaintiff therefor at the rate of $83 per thousand, and plaintiff has been paid the full purchase price thereof; also that the verdict, so far as it allows damages for the additional price claimed as to other cans furnished defendant by plaintiff, is contrary to and against the weight of the evidence. See, also, 118 App. Div. 918, 103 N. Y. Supp. 1126; 132 App. Div. 945, 117 N. Y. Supp. 1135; 132 App. Div. 949, 118 N. Y. Supp. 1107.
SPRING, J.,
votes for modification,by reducing the verdict in the amount allowed for the 7,000 cans referred to, and for affirmance of the judgment as modified, together with the order.
KRUSE, J.,
votes for affirmance of the judgment and order.